PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/355,170
Filing Date: 18 Nov 2016
Appellant(s): DENTSPLY SIRONA Inc.



__________________
Kofi Aninakwa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/07/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 5, 6, 9, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) in view of Chun et al. (US 2014/0287379), herein Chun, in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520), herein Nakai.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) in view of Chun et al. (US 2014/0287379) in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520) in view of Marshall et al. (US 2009/0316966), herein Marshall.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) in view of Chun et al. (US 2014/0287379) in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520) in view of Ulrici
 (US 2013/0162645).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) in view of Chun et al. (US 2014/0287379) in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520) in view of Schmitt (US 2007/0190481).
Claim 18 is further rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2012/0214121) in view of Chun et al. (US 2014/0287379) in view of Moalem (US 2015/0037750) in view of Nakai et al. (US 2011/0044520) in view of Applicant Admitted Prior Art, herein AAPA.
(2) Response to Argument
I. Grounds of Rejection 1
Appellant argues (pages 9-12) that in rejecting claim 1 the examiner failed to provide a motivation for the combination of Greenberg with Chun, Moalem and Nakai.  To support this argument appellant cites various portions of the rejection which do not contain a motivation statement.  However, appellant has failed to consider the motivation statements present throughout the rejection.  Page 6 of the 10/06/2022 Final Rejection, herein Final Rejection, contains the following paragraph:
Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg by spatially limiting, based on the positioning of the template and the temporomandibular joint, a tomographic recording volume of the oral cavity to form a first part of the oral cavity to be representative of an anatomically relevant area of a dental object to be tomographically imaged the portion having the least one radiographic marker and the temporomandibular joint, as taught by Chun, for the benefit of more efficiently capturing images of the temporomandibular joints.  (emphasis added)

As can clearly be seen the rejection contains a statement of the motivation for the combination of Greenberg with Chun.  Greenberg teaches performing a CT scan (tomographic recording) by spatially limiting the scan to the appliance 200 placed into the patient’s mouth (Fig. 20, [0072]).  Greenberg does not explicitly teach limiting the tomographic recording to a portion of the oral cavity containing the temporomandibular joint and at least one radiographic marker as claimed.  Chun teaches tomographically imaging the oral cavity including reference points 1302 and 1303 wherein reference points 1303 identify the temporomandibular joint (Figs. 13A and 13B, [0086]-[0087], [0089]-[0090]).  As clearly stated in the Final Rejection the motivation to combine Greenberg with Chun would be to more efficiently capture images of the temporomandibular joint by marking the joint as taught by Chun.  Appellant does not provide any arguments against this motivation for the combination.
The Final Rejection further includes motivation for the combination of Greenberg and Chun with Moalem on page 7.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg combined with Chun by spatially limiting, a tomographic recording volume of the oral cavity to form a first part of the oral cavity that is confined to a portion of the oral cavity that is minimized to be representative of an anatomically relevant area of a dental object to be tomographically imaged, as compared to conventional dental diagnostic image generation systems, as taught by Moalem, for the benefit of capturing image data for only the required portions of the patient. (emphasis added)

Moalem teaches limiting a tomographic image to only the portion of the oral cavity of interest ([0030], [0031]).  The motivation explicitly included in the Final Rejection states that the benefit of the combination would be to reduce the amount of image data captured to only the required potion of the patient.  Appellant again is completely silent with regard to this motivation.
The Final Rejection further includes motivation for the combination of Greenberg, Chun and Moalem with Nakai on page 7.
Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Greenberg combined with Chun and Moalem by spatially limiting, to minimize a radiation dose and/or a duration of irradiation for the tomographic recording, as taught by Nakai, for the benefit of reducing the radiation exposure of the patient. (emphasis added)

Nakai teaches that by spatially limiting a tomographic imaging region a radiation exposure dose is reduced ([0012], [0036], [0135]).  The explicitly cited motivation for the combination would be to reduce the patient’s radiation exposure.  Appellant again is completely silent with regard to this motivation.

Appellant further argues (pages 12-13) that the Final Rejection does not include support for several claim limitations, however, the portions of the cited references which disclose each of these limitations are explicitly indicated in the Final Rejection.
Claim limitation 1 (page 5 of the Final Rejection):
This claim limitation states that a surface image of the oral cavity including an optical marker is generated.  The Final Rejection states that Greenberg discloses an optical scan being performed of the oral cavity containing SKD 66 as the marker ([0049], [0072]).  Appellant does not argue that this citation fails to disclose the claim limitation. 
Claim limitation 2 (page 6 of the Final Rejection):
This claim limitation requires that the optical and radiographic markers supply reference data for multimodal registration.  The Final Rejection indicates figures 15A, 15B and paragraph [0049] which disclose performing registration of two scans using a known relationship between markers 64 and SKD 66.  Appellant does not argue that this citation fails to disclose the claim limitation.
Claim limitations 3 (page 7 of the Final Rejection):
The Final Rejection cites paragraphs [0012], [0036], [0135] of Nakai as disclosing the limitation of spatially limiting a tomographic recording to minimize a radiation dose.  The cited paragraphs explicitly state that spatially limiting a tomographic recording minimizes radiation doses to the patient.  Figure 19 of Greenberg clearly shows at least three markers as claimed.  Paragraph [0049] of Greenberg explicitly discloses radiographic marker 64 and SKD 66 have a definite relationship with tooth 62. Appellant does not argue that these citations fail to disclose the claim limitations.  
Claim limitations 4 (page 8 of the Final Rejection):
Claim 9 requires a CRM performing the procedure of claim 1.  The cited portions of Greenberg and Chun clearly disclose a CRM for performing these functions.
Claim 12 requires the template to include markers or structures visible in the two modalities.  The cited portions of Greenberg disclose radiographic markers 64 visible in the CT scan and SKD 66 visible in the optical scan.
Claim 13 requires a dental medical image generation system performing the method of claim 1.  Figure 14A of Greenberg clearly shows such a system.
Claim 14 requires that the two three-dimensional image data overlap.  Paragraph [0049] of Greenberg clearly teaches the optical image and CT scan overlap and are superimposed together.
Claim 17 requires the optical and radiographic markers are different.  The cited portions of Greenberg show radiographic marker 64 and SKD 66 are different.
Appellant does not argue that these citations fail to disclose the claim limitations.  

Appellant further argues (pages 13-14) that Greenberg does not disclose the spatially limiting step and therefore cannot generate the tomographic recording in response to this step.  Greenberg discloses a system for creating a dental model of a patient by capturing a CT scan and optical scan of the oral cavity of a patient (Abstract, [0003], [0048], [0049]).  Therefore, the imaging is spatially limited to the oral cavity of the patient.  As can clearly be seen in page 5 of the Final Rejection Greenberg teaches spatially limiting the recording volume to the patient’s mouth based on the positioning of the appliance 200 then performing a CT scan of the radiographic markers 64.  See figure 19 and paragraphs [0049], [0071], [0072].  The CT scan is not performed until the appliance 200 is positioned in the patient’s mouth which spatially limits the scan to the region around the appliance 200.

Sections II-V
Appellant does not provide any further arguments in these sections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN R SCHNURR/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        
Conferees:
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425 
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.